                        Case 1:19-cv-00819-LGS Document 62
                                                        60 Filed 05/11/20
                                                                 04/30/20 Page 1 of 4




                                            Weg and Myers, P.C.
                                               ATTORNEYS AT LAW
                                                 FEDERAL PLAZA
                                   52 DUANE STREET, NEW YORK NEW YORK, 10007
                                                    (212) 227-4210
                                                  FAX (212) 349-6702
                                               WWW.WEGANDMYERS.COM

CONNECTICUT AFFILIATE                                                                              NEW JERSEY AFFILIATE
   LAW OFFICE OF                                                                                      LAW OFFICE OF
BRIAN D. ROSENFELD                                                                               MASELLI-WARREN, P.C.
    16 RIVER STREET                                                                                 600 ALEXANDER ROAD
   NORWALK, CT 06850                                                                                PRINCETON, NJ 0854
       (203) 853-3888                                                                                    (609) 452-8411




                                                          April 30, 2020

                                                 Plain&ﬀ shall, by May 12, 2020, ﬁle on the docket the privilege
                                                 log entries that are corresponding to the ten challenged
                                                 documents. The entries shall be listed as 1-10 as they are listed
          VIA ECF                                here. Plain&ﬀ shall also, by May 12, 2020, email to
          Honorable Lorna G. Schofield, U.S.D.J. Chambers and opposing counsel the ﬁrst twenty pages of the
          United States District Court           amended privilege log in its na&ve format (e.g., excel).
          Southern District of New York          SO ORDERED.
          40 Foley Square, Courtroom 1106
                                                 Dated: May 11, 2020
          New York, New York 10007
                                                        New York, New York
                            Re:   Harbor House Owners Corp. v. Admiral Indemnity Company
                                  Case No.             19-cv-819 (LGS)
                                  Defendant’s File No. 179-20461
                                  Plaintiff’s File No. 17-102

          Dear Hon. Judge Schofield:

                   This firm represents Plaintiff Harbor House Owners Corp. in the above-referenced matter. We write
          to the Court pursuant to Your Honor’s Case Management Order dated March 23, 2020 and Defendant’s
          letter filed April 27, 2020.

                  The bulk of Defendant’s letter seeks to rehash and relitigate issues already decided by the Court.
          Despite Defendant’s contention that its March 2, 2020 letter initiated the pre-motion conference that led to
          the instant revised privilege log, in fact it was Plaintiff’s February 28, 2020 letter regarding Defendant’s
          failure and refusal to hold depositions that initiated the conference. Defendant still asserts that Plaintiff’s
          original privilege log was late, but it has already been explained to the Court that Plaintiff had to go through
          over 250,000 pages of documents in order to create the original privilege log. All of this was discussed at
          the last conference, and the outcome was the March 23, 2020 Order that laid out the instant procedure for
          the privilege log review.
              Case 1:19-cv-00819-LGS Document 62
                                              60 Filed 05/11/20
                                                       04/30/20 Page 2 of 4



        Since that conference, this office has undertaken to review the 7679 documents identified in the
original privilege log, and has reduced the amount of privileged documents to 3,998, producing 3,642 new
documents which were previously withheld as privileged, the remainder have not been produced as they
were, upon further review, deemed to be nonresponsive to Defendant’s demands. 1

        Defendant takes issue that the revised privilege log contains the same “Subject” column as the
original privilege log, but fails to mention that this is simply provided in addition to the new “Description”
column. Plaintiff could have deleted the entire “Subject” column, but decided to leave that additional
information in. Further, Defendant’s objections to the descriptions as being boiler plate is without merit.
Under FRCP 26(b)(5)(A)(ii), enough information must be given that will enable other parties to assess the
claim. That requirement, assuming it was not met by the original privilege log, has certainly been met by
the revised privilege log.

       Additionally, Counsel seems to have a misunderstanding regarding the privilege that attaches to a
communication between an attorney and a client. When that privileged email is then further discussed by
and between clients, privilege has not been broken and the entire chain remains privileged.

                                              Specific Challenged Documents


       1. Line Item 11
          HH205011-205014
          This document was withheld based on the Attorney-Client Privilege.
          This is an email between clients, the client’s management company (an agent of the client), the
          public adjuster (an agent of the client), and attorneys asking for advice as to how coverage would
          apply and therefore what would be included as part of the claim.

       2. Line Item 150
          HH206489-206491
          This document was withheld based on the Attorney-Client Privilege and Work Product doctrine.
          Richard Baker of VVA (an agent of the client) is asking the board for authorization for part of the
          environmental remediation project. In asking for such authorization, VVA is copying Dennis T.
          D’Antonio and William H. Parash, two partners at Weg & Myers, P.C., asking for their authorization
          and input.

       3. Line Item 164
          HH206523-206524
          This document was withheld based on the Attorney-Client Privilege.
          This is an internal email chain between the board and its shareholders discussing legal advice
          received from this office and is therefore covered by the attorney-client privilege. Specifically, while
          counsel is not copied on this email, this email discusses Dennis D’Antonio’s interpretation of the
          policy at issue in this litigation.

       4. Line Item 764
          HH213312-213314
1
    Plaintiffs are able to produce such nonresponsive documents if the Court deems it necessary.
      Case 1:19-cv-00819-LGS Document 62
                                      60 Filed 05/11/20
                                               04/30/20 Page 3 of 4



   This document was withheld based on the Attorney-Client Privilege.
   This is an email chain that begins with a request for legal advice from the board to this office, and
   no subsequent email breaks privilege, but instead gathers information discussed in the privileged
   email.

5. Line Item 1001
   HH215162-215163
   This document was withheld based on the Attorney-Client Privilege.
   This is an email chain by and between the board and a shareholder that discusses a meeting with this
   office, another attorney representing Plaintiff on real estate matters.

6. Line Item 1008
   HH215257-215260
   This document was withheld based on the Attorney-Client Privilege.
   This is an email chain including Marijana Predovan, Esq. of Montgomery McCracken Walker &
   Rhoads LLP, a law firm retained by Plaintiff for fire-related legal work regarding contracts and
   payments, discussing fire-related contracts and payments.

7. Line Item 1054
   HH215456
   This document was withheld based on the Attorney-Client Privilege.
   After the partial denial of claim received by Plaintiff in January of 2018, all dealings with Defendant
   or Defendant’s agents had to pass through counsel. In this email asking to pass on the adjuster’s
   contact info, William H. Parash of this office is copied to either approve or disapprove sharing that
   information.

8. Line Item 1370
   HH217000-217003
   This document was withheld based on the Attorney-Client Privilege.
   This is a chain of emails between the Plaintiff and an attorney retained by Plaintiff discussing the
   signing of certain documents for that attorney.

9. Line Item 2668
   HH231434-231436
   This document was withheld based on the Work Product doctrine.
   This is a post-litigation communication between the builder (an agent of Plaintiff), the Plaintiff, and
   two law firms retained by the Plaintiff, including this office, discussing the DOB requirements for
   certain work.

10. Line Item 3411
    HH241183-241222
    This document was withheld based on the Attorney-Client Privilege and Work Product doctrine.
    Importantly, documents HH241187-241222 have been produced. Documents HH241183-241186
    are between the client and the public adjuster asking for a description of a conversation held with
    this office. Also importantly, the earlier email in the chain which would not be privileged on its own
    has been produced as HH011824.
         Case 1:19-cv-00819-LGS Document 62
                                         60 Filed 05/11/20
                                                  04/30/20 Page 4 of 4




       In sum, the documents identified by Defendant in its April 27, 2020 letter were properly withheld
and identified on Plaintiff’s revised privilege log.


                                                          Respectfully submitted

                                                          WEG AND MYERS, P.C.


                                                   By:    /s/Adam S. Cohen
                                                            Adam S. Cohen, Esq. (AC8338)

cc:    Via ECF:

Adam Alster, Esq.
FINNAZO COSSOLINI O’LEARY
  MEOLA & HAGER LLP
67 East Park Place, Suite 901
Morristown, New Jersey 07960
